                    UNITED STATES DISTRICT COURT FOR THE
                     MIDDLE DISTRICT OF NORTH CAROLINA

THOMAS H. KRAKAUER,
on behalf of a class of persons,

       Plaintiff,

 v.                                         Civil Action No. 1:14-cv-00333-CCE-JEP

 D I S H NETWORK, L.L.C.,

          Defendant.

                       Plaintiff’s Brief Regarding the Allocation Issue

                                    Argument Summary

       On several occasions, the Court has remarked upon Dish’s attempts to “[seek] a

second bite at the apple when it lost on grounds it could have raised the first time the

apple was presented.” Doc. 495 at 3 (citing Docs. 423 & 428). Dish is at it again, this

time with a twist: it was offered a bite at the apple, passed, and now wants another

chance.

       Fifteen months ago, this Court held that the final judgment created a $61.3 million

common fund, and that the attorney’s fees to class counsel should be one-third that

amount – $20,447,600. Doc. 495. Dish had every opportunity to state a contrary view; the

Court issued this ruling in response to Plaintiff’s motion for attorney’s fees and costs,

Doc. 461, which generated no objection or response at all from Dish.

       Now, in its brief on the allocation issue, Dish is mounting a backdoor challenge to

the Court’s fee order. According to Dish, the final judgment did not create a common




      Case 1:14-cv-00333-CCE-JEP Document 526 Filed 08/29/19 Page 1 of 12
fund, and the attorney’s fees should be limited to a percentage of what class members

receive in payment, rather than the $20.4 million the Court awarded.

       The Court should reject this position for several reasons. First, it is law of the case

that this is a common fund case and the fee award is $20.4 million. Second, the Court was

correct in its finding that this is a common fund case, and the Supreme Court’s decision

in Boeing v. Van Gemert holds that attorney’s fees in common fund cases should be

assessed against the entire fund because all class members – even those who do not

receive payment – “are at least the equitable owners of their respective shares in the

recovery” and therefore have “an equitable obligation to share the expenses of the

litigation.” 444 U.S. 472, 472 (1980). And third, Dish’s argument rests on Seventh

Circuit precedent that no other appeals court has adopted and should not be adopted here.

                                    Question & Answer

       Question: Should the Court reduce every class member’s per-call payment

($1,200 per call, less attorney’s fees and expenses) by an equal share of the total

attorney’s fees and costs, regardless of whether the class member has been identified?

Text Order, July 26, 2019.

       Answer: Yes.

                                         Argument

       1.     It is law of the case that the affirmed final judgment creates a common
              fund, and the attorney’s fee award is $20,447,600.

       On April 5, 2018, this Court entered final judgment against Dish, “for an

aggregate award in favor of the class of $61,342,800.00,” plus post-judgment interest.



                                              2


     Case 1:14-cv-00333-CCE-JEP Document 526 Filed 08/29/19 Page 2 of 12
Doc. 439 ¶¶ 2–3. Krakauer moved for an award of attorney’s fees and expenses, the sole

basis of which was application of the common fund doctrine. Doc. 461. Krakauer argued

that “[a]lthough the Fourth Circuit has not required a particular method for calculating

attorney’s fees in common fund cases,” the percentage-of-the-recovery method is the

preferred approach to determine attorney’s fees, and was the appropriate means to

determine the fee award here. Id. at 6. Krakauer further argued that the proper fee was

one-third of the common fund, and supported the argument with a declaration from the

author of the leading class action treatise, Professor William B. Rubenstein, who

explained in great detail the propriety of using the common fund doctrine to determine

the fee award, and the propriety of the fee sought by counsel given the results obtained,

contingent risk assumed, and other factors. Doc. 461-1.

       Dish filed no response in opposition to Krakauer’s motion. It did not challenge the

application of the common fund doctrine, or the characterization of the aggregate

judgment as a common fund, or the attorney’s fee request of one-third the amount of the

common fund. In its fee order, the Court held this is a common fund case and awarded

fees “based on a percentage of the fund bestowed on the class,” in the amount of

$20,447,600. Doc. 495 at 4.

       The Court’s decision is law of the case. “[W]hen a court decides upon a rule of

law, that decision should continue to govern the same issues in subsequent stages in the

same case.” Arizona v. California, 460 U.S. 605, 619 (1983). See also Columbus America

Discovery Grp. v. Atlantic Mut. Ins. Co., 203 F.3d 291, 304 (4th Cir. 2000) (same). As

noted in one treatise, “law-of-the-case principles . . . are a matter of practice that rests on

                                               3


     Case 1:14-cv-00333-CCE-JEP Document 526 Filed 08/29/19 Page 3 of 12
good sense and the desire to protect both the court and parties against the burdens of

repeated reargument by indefatigable diehards.” 18B Wright & Miller, Federal Practice

& Procedure § 4478 (2d ed. 2010).

       Dish cannot relitigate an issue on which this Court has already ruled, particularly

when it sat in silence when the Court was deciding that issue. The fee is $20.4 million,

not one-third of whatever class members collect.

       2.     In a common fund case, attorney’s fees must be apportioned across the
              entire class, and based on the entire judgment amount.

       The Court was correct that this is a common fund case. Under the common fund

doctrine, “a litigant or a lawyer who recovers a common fund for the benefit of persons

other than himself or his client is entitled to a reasonable attorney’s fee from the fund as a

whole.” Boeing, 444 U.S. at 478. The doctrine is “a well-recognized exception” to the

American Rule, which holds that every litigant must bear his or her own attorney’s fees.

Id.

       Professor Rubenstein unequivocally opined that this case was a common fund

case, an opinion entirely consistent with his treatise: “[t]he most straightforward common

fund situation is that in which the defendant is ordered to pay . . . a set amount of money

to a group of litigants. The lump sum that the defendant pays constitutes the common

fund.” William B. Rubenstein, 5 Newberg on Class Actions § 15:56.

       This case presents one of those straightforward common fund situations. And in

common fund cases, attorney’s fees are assessed against the entire fund, not simply

against those who get paid. Boeing, 444 U.S. at 478. In Boeing, the defendant contended



                                              4


      Case 1:14-cv-00333-CCE-JEP Document 526 Filed 08/29/19 Page 4 of 12
otherwise, arguing that “attorney’s fees could not be awarded from the unclaimed portion

of the judgment . . . because the money in the judgment fund would not benefit those

class members who failed to claim it [and,] because [the defendant] had a colorable claim

for the return of the unclaimed money, awarding attorney’s fees from those funds might

violate the American rule against shifting fees to the losing party.” Id. at 477. The Court

disagreed, explaining that class members who do not assert their rights “are at least the

equitable owners of their respective shares in the recovery,” and the defendant’s “latent

claim against unclaimed money in the judgment fund may not defeat each class

member’s equitable obligation to share the expenses of the litigation.” Id. at 481-82.

       Boeing is dispositive on the allocation issue. Dish’s “latent claim against

unclaimed money” – which has nothing to do with the allocation issue, and is not before

the Court – does not overcome the rule of Boeing, which requires that the expenses of the

litigation be allocated from the entire common fund. Requiring all class members to share

these expenses is consistent with the American rule, because “lawyers for the class would

receive their fees from the amount for which [the defendant] has already been held liable.

There is no surcharge on the defeated litigant.” Id. (internal quotation marks omitted).

       Under this Court’s ruling on the fee order, the Fourth Circuit’s affirmance of the

aggregate final judgment, and Boeing, this is a common fund case in which all class

members must share the expenses of the litigation.




                                             5


     Case 1:14-cv-00333-CCE-JEP Document 526 Filed 08/29/19 Page 5 of 12
        3.    Holtzman is inapplicable because the Court has already decided this is
              a common fund case, and Holtzman is wrong because it is
              irreconcilable with Boeing’s equal share rule.

        Dish urges the Court to follow a non-binding decision, Holtzman v. Turza, 828

F.3d 606 (7th Cir. 2016) (“Holtzman II”). In the underlying litigation, an attorney sent

thousands of unsolicited advertising faxes in violation of the TCPA, the court certified a

class, and granted summary judgment in its favor. Holtzman v. Turza, 728 F. 3d 682,

683–84 (7th Cir. 2013) (“Holtzman I”). The district judge ordered the defendant to “post

a fund of about $4.2 million, stating that he planned to distribute this sum to the class

members and donate any remainder to charity.” Holtzman II, 828 F.3d 608.

        The first appeal challenged class certification, the merits of the summary judgment

award, and the remedy. Holtzman I, 728 F. 3d at 683–84. Despite the fact that the district

court “contemplated that [the defendant] would pay a lump sum to (or for) the class as a

whole,” the panel held – in a single paragraph without citation to Boeing’s rule on shared

common-fund fees – that “this action stems from discrete injuries suffered by each

recipient of the faxes; it does not create a common fund.” Id. at 688 (citing Travelers

Prop. Casualty v. Good, 689 F.3d 714 (7th Cir. 2012)). The panel thus remanded with

“instructions to enter a judgment requiring [the defendant] to remit to the registry or to a

third-party administrator. Once the court knows what funds are available for distribution,

it should (if necessary) reconsider how any remainder will be applied.” Holtzman I, at

690.

        On remand, the defendant deposited the full judgment amount ($4.2 million) into

the court’s registry. Invoking the common fund doctrine, the district court “decided that

                                              6


       Case 1:14-cv-00333-CCE-JEP Document 526 Filed 08/29/19 Page 6 of 12
class counsel gets a third of this money” and that the remainder of any unclaimed funds

would revert to the defendant rather than be paid to charity as cy pres. Holtzman II, 828

F.3d at 608–09. The Holtzman II panel rebuffed that decision, explaining that “Boeing

holds that counsel are entitled to be compensated from a common fund, but our 2013

opinion held that this is not a common-fund case. Class counsel maintain that our

decision is mistaken, but it is the law of the case.” Id.

       Based on the limited analysis in Holtzman I as law of the case, the Holtzman II

panel opined that awarding class counsel one-third of each class member’s claim even

“when the class member gets nothing would be equivalent to treating the [TCPA] as a

fee-shifting statute and requiring [the defendant] to pay the class’s attorneys just because

he lost the suit.” Id. at 608–09. Ultimately, Holtzman II couched its ruling in its

“conclusion that the class members have suffered discrete rather than undifferentiated

losses, [therefore], the money represents security for payment rather than a common

fund. And once a debt has been satisfied, a security interest is released.”

       The Court should not follow Holtzman II, for several reasons. First, Holtzman II

has no application here, where the Court has already held, correctly, that this is a

common fund case, and the appropriate fee amount is $20.4 million, not one-third of

whatever class members are paid. Second, the decision is irreconcilable with Boeing.

Holtzman II holds that the attorney’s fee is paid only by those class members who receive

payment, while Boeing holds that fees are apportioned across the class “as equitable

owners in their respective shares of the recovery,” regardless of whether the class

members receive payment. Third, no other appeals court outside the Seventh Circuit has

                                               7


     Case 1:14-cv-00333-CCE-JEP Document 526 Filed 08/29/19 Page 7 of 12
followed the fee ruling in Holtzman II, and there is no reason for this Court to do so.

Fourth, adopting Holtzman II would undermine enforcement of the TCPA through private

class action litigation and reward defendants like Dish for the fact that, over time, class

members may become difficult to locate.

       In the end, Dish wants the Court to depart from its fee order and follow Holtzman

II to serve Dish’s true, latent purpose: it wants undistributed money, as much of it as

possible, to be returned to Dish. But under Boeing, where a court’s judgment orders a

defendant “to pay a specified sum to the entire class” and the court then assesses

attorney’s fees to be paid by the class from the “entire fund created by the judgment,” a

defendant like Dish here “has no interest in any part of the fund,” and “no cognizable

interest in further litigation between the class and its lawyers over the amount of fees

ultimately awarded from money belonging to the class.” Boeing, 444 U.S. at 481 & n.7.

       There will be a time for Dish to weigh in on the disposition of unclaimed funds.

There are several possibilities: distribution through cy pres doctrine, see, e.g., 107 ALR

Fed. 800, or escheat to the federal government under 28 U.S.C. §§ 2041-2042, or

distribution to state unclaimed property funds, or reversion. But how to distribute

unclaimed funds is not the issue before the Court. How to assess attorney’s fees is. By its

fee order, the Court has already answered that question, consistent with Boeing: the fee is

$20.4 million under the common fund doctrine, not one-third of whatever class members

actually receive.




                                              8


     Case 1:14-cv-00333-CCE-JEP Document 526 Filed 08/29/19 Page 8 of 12
                                         Conclusion

       If adopted, DISH’s position would effectively have the Court transfer a portion of

the fee award back to Dish, a de facto reversionary fund which would reward Dish with

an undeserved windfall and reduce the awarded fee by millions, a perverse outcome. A

significant aspect of class counsel’s trial victory here is the deterrent effect it has on Dish

and other bad actors, a fact the Fourth Circuit expressly recognized in affirming this

Court’s judgment: “[i]n enacting the law, Congress sought to deter an activity that, while

pernicious and disruptive, does not trigger extensive liability in any single case.”

Krakauer v. Dish Network, L.L.C., 925 F.3d 643, 656 (4th Cir. 2019); see also Doc. 46-1,

Rubenstein Decl. ¶ 28 (deterrent effect of Class counsel’s trial victory is significant factor

in fee analysis); see also 5 Newberg on Class Actions § 15:70.

       For these and the other reasons stated above, the Court should reduce every class

member’s per-call payment by an equal share of the total attorney’s fees and costs,

regardless of whether the class member has been identified.

                                            Respectfully submitted,

                                            /s/ John W. Barrett
                                            John W. Barrett
                                            Brian A. Glasser
                                            Bailey & Glasser LLP
                                            209 Capitol Street
                                            Charleston, WV 25301
                                            Telephone: (304) 345-6555
                                            jbarrett@baileyglasser.com
                                            bglasser@baileyglasser.com




                                               9


     Case 1:14-cv-00333-CCE-JEP Document 526 Filed 08/29/19 Page 9 of 12
                               /s/ J. Matthew Norris
                               J. Matthew Norris
                               Norris Law Firm, PLLC
                               1033 Bullard Court, Suite 207
                               Raleigh, NC 27615
                               (919) 981-4775
                               (919) 926-1676 facsimile
                               jmn@ncconsumerlaw.com

                               Matthew P. McCue
                               The Law Office of Matthew P. McCue
                               1 South Ave., Third Floor
                               Natick, MA 01760
                               Telephone: (508) 655-1415
                               mmcue@massattorneys.net




                                 10


Case 1:14-cv-00333-CCE-JEP Document 526 Filed 08/29/19 Page 10 of 12
                            CERTIFICATE OF SERVICE

       I certify that on August 28, 2019, I electronically filed the above document with

the Clerk of Court using the CM/ECF system which will send notifications of such filing

to all counsel of record.




                                                 /s/ John W. Barrett
                                                John W. Barrett




    Case 1:14-cv-00333-CCE-JEP Document 526 Filed 08/29/19 Page 11 of 12
                        CERTIFICATION OF WORD COUNT
       Pursuant to Local Rule 7.3, the undersigned verifies that, using the Microsoft
Word count tool, the word count for Plaintiff’s Brief Regarding the Allocation Issue is
2,347 words. This word count does not include the caption, signature lines, certificate of
service, cover page, table of contents or table of authorities.

                                                 Respectfully submitted,

                                                 /s/ John W. Barrett
                                                 John W. Barrett




                                            12



    Case 1:14-cv-00333-CCE-JEP Document 526 Filed 08/29/19 Page 12 of 12
